DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1, 6, 7, 8, 9, 11, 13, 14, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the first heat amount is also above a level that would, if applied for a third duration, be sufficient to damage temperature-sensitive structures in the IC structure:  wherein the first duration is less than the third duration: and wherein 
Claim 11 recites “wherein the first heat amount is also above a level that would, if applied for a third duration, damage temperature-sensitive electronic structures included among the electronic devices of the IC structure;
wherein the first duration is less than the third duration; and
wherein second heat amount is below the level that would, if applied for the third
duration, be sufficient to damage the temperature-sensitive electronic structures” in lines 32 through 37
The duration of the anneal relative to an undisclosed third duration is not disclosed in the specification as filed. The applicant cites to paragraphs 39 and 44 for support of the above limitation.  However, the paragraphs do not provide support for the limitation.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 6, 7, 8, 9, 11, 13, 14, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first heat amount is also above a level that would, if applied for a third duration, be sufficient to damage temperature-sensitive structures in the IC structure: wherein the first duration is less than the third duration: and
wherein second heat amount is below the level that would, if applied for the third
duration, be sufficient to damage the temperature-sensitive structures in the IC structure”
Claim 11 recites “wherein the first heat amount is also above a level that would, if applied for a third duration, be sufficient to damage temperature-sensitive electronic structures included among the electronic devices of the IC structure;
wherein the first duration is less than the third duration; and
wherein second heat amount is below the level that would, if applied for the third
duration, be sufficient to damage the temperature-sensitive electronic structures” in lines 32 through 37
The phrase is unclear and ambiguous because the parameters are relative to unknown and undisclosed quantities. The third duration cannot be ascertained because of the dependence on the unknown temperature sensitivity of the components. 
For the purpose of examination the examiner will assume that the applicant intended to specify that the third temperature is significantly above 400 degrees as suggested, but not claimed, in paragraph 48, and that the second temperature is less than a temperature that is greater than 400 degrees.  The applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As written the claims comprise an unbounded range that does not provide one of ordinary skill in the art with notice of what the applicant considers to be the invention. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

  Claim(s) 1, 6, 7, 11, 13 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ray (US 9076645).
   Regarding claim 1. 
 Ray teaches a method of forming a multi-layer integrated circuit (IC) structure, the method comprising: forming a passive energy source (108) comprising a conductive metal (column 4 lines 40-65) (fig 1a,b); forming a target layer (116) over the conductive metal (108), wherein the target layer comprises a dielectric material (column 6 lines 35-65) (fig 1d); using an active energy source to generate electromagnetic radiation having a predetermined wavelength (column 8 lines 5-60); wherein the dielectric material is substantially transparent to the electromagnetic radiation at the predetermined wavelength; and using the active energy source to expose the conductive metal to the electromagnetic radiation by transmitting the electromagnetic radiation at the predetermined wavelength into and through the dielectric layer to impact the conductive metal for a predetermined duration; wherein the conductive metal substantially absorbs the electromagnetic radiation at the predetermined wavelength; and wherein the conductive metal is configured to, based at least in part on being exposed to the electromagnetic radiation: absorb the electromagnetic radiation; experience a conductive metal temperature increase such that the conductive metal generates heat energy; and emit the heat energy to the dielectric material (fig 1d,f) (column 8 lines 5-65).  Using the active energy source to control the electromagnetic radiation in a manner that controls the heat energy such that the heat energy follows a predetermined periodic pattern of rising to a first heat amount for a first duration and falling to a second heat amount for a second duration (column 8 lines 15-65): wherein the first heat amount and the first duration are sufficient to cure at least a portion of the target layer: wherein the first heat amount is also above a level that would, if applied for a third duration, be sufficient to damage temperature-sensitive structures in the IC structure: wherein the first duration is less than the third duration: and wherein second heat amount is below the level that would, if applied for the third duration, be sufficient to damage the temperature-sensitive structures in the IC structure (column 7 lines 45-65).
Regarding claim 6.
Ray teaches the conductive metal temperature increase is within ± 200°C of the melting temperature of the conductive metal (column 8 lines 50-65).
Regarding claim 7.
 Ray teaches the target layer (116) comprises an upper target layer region and a lower target layer region (fig 1e).
  Regarding claim 11
Ray teaches a method of forming a multi-layer integrated circuit (IC) structure, the method comprising: forming a substrate (102); forming a first IC layer (106) above the substrate, wherein the first IC layer comprises a network of interconnect structures (108) comprising conductive material , wherein the network of conductive material is configured to communicatively couple electronic devices of the IC to one another (column 6 lines 35-65) (fig 1a,b); forming a second IC layer (116) above the first IC layer, wherein the second IC layer comprises a porous dielectric material, wherein the second IC layer further comprises a top surface and a bottom surface (fig 1c,d) (column 8 lines 5-65); using an electromagnetic energy source to generate electromagnetic radiation having a predetermined wavelength; wherein the dielectric material of the second IC layer material is substantially transparent to the electromagnetic radiation at the predetermined wavelength; and using the electromagnetic energy source to expose the network of conductive material to the electromagnetic radiation by transmitting the electromagnetic radiation into and through the second IC layer to impact the network of conductive material; wherein the network of conductive material is configured to, based at least in part on being exposed to the electromagnetic radiation: absorb the electromagnetic radiation; experience a conductive material temperature increase such that the conductive metal generates heat energy; and emit the heat energy to and through the bottom surface of the second IC layer (116) (column 8 lines 5-65).
using the electromagnetic energy source to control the electromagnetic radiation in a manner that controls the heat energy such that the heat energy follows a predetermined pattern of periodically rising to a first heat amount for a first duration and falling to a second heat amount for a second duration; wherein the first heat amount and the first duration are sufficient to cure at least a portion of the first IC layer; wherein the first heat amount is also above a level that would, if applied for a third duration, be sufficient to damage temperature-sensitive electronic structures included among the electronic devices of the IC structure; wherein the first duration is less than the third duration; and wherein second heat amount is below the level that would, if applied for the third duration, be sufficient to damage the temperature-sensitive electronic structures (column 8 lines 15-35).
  Regarding claim 13.
Ray teaches the first heat amount is within ± 200°C of the melting temperature of the conductive material (column 8 lines 55-60); 
Regarding claim 14.
Ray teaches that the first IC layer (106) comprises an upper first IC layer region and a lower first IC layer region (fig 1c,d).   
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 9076645) as applied to claim 7 and further in view of Liu (US 2010/0067886) in view of Tanamura (US 6306559)
Regarding claim 8.
Ray teaches elements of the claimed invention above.
Ray does not teach a UV treatment prior to irradiation.
Liu teaches prior (paragraph 43) to using the active energy source to expose the substrate to the electromagnetic radiation (40) (paragraph 60-61), exposing the dielectric material to ultraviolet (UV) radiation (30) (fig 1) such that:
the UV radiation is sufficient to cure the upper target layer region; and
the UV radiation is not sufficient to cure the lower target layer.
(paragraph 57-60).
It would have been obvious to one of ordinary skill in the art to apply UV radiation prior to irradiation in order assist in the dissociation of bonds between pore generating molecules.
Ray in view of Liu does not teach a graded curing profile.
Tanamura teaches that the radiation caused a lower layer to cure to a curing level less than a curing level of the upper layer portion (fig 4).
It would have been obvious to one of ordinary skill in the art that the radiation would be cure the lower region to a curing level less than the curing level of the upper region because of the material will absorb radiation energy resulting in reduced exposure of the lower region. The solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).  MPEP 2141.02.III.
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 9076645) as applied to claim 7 and further in view of Liu (US 2010/0067886) in view of Tanamura (US 6306559)
Regarding claim 9.
Ray teaches elements of the claimed invention above.
Ray does not teach a UV treatment subsequent to irradiation.
Liu teaches subsequent (paragraph 43) to using the active energy source to expose the substrate to the electromagnetic radiation (40) (paragraph 60-61), exposing the dielectric material to ultraviolet (UV) radiation (30) (fig 1) such that:
the UV radiation is sufficient to cure the upper target layer region; and
the UV radiation is not sufficient to cure the lower target layer region.
(paragraph 58-60).
It would have been obvious to one of ordinary skill in the art to apply UV radiation prior to irradiation in order assist in the dissociation of bonds between pore generating molecules.
Ray in view of Liu does not teach a graded curing profile.
Tanamura teaches that the radiation caused a lower layer to cure to a curing level less than a curing level of the upper layer portion (fig 4).
It would have been obvious to one of ordinary skill in the art that the radiation would be cure the lower region to a curing level less than the curing level of the upper region because of the material will absorb radiation energy resulting in reduced exposure of the lower region. The solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).  MPEP 2141.02.III.
    Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 9076645) as applied to claim 11 and further in view of Liu (US 2010/0067886) in view of Tanamura (US 6306559)
Regarding claim 15.
Ray teaches elements of the claimed invention above.
Ray does not teach exposure to UV prior to irradiation.
Liu teaches prior (paragraph 43) to using the electromagnetic energy source to expose the substrate to the electromagnetic radiation (40) (paragraph 60-61), exposing the top surface of the second IC layer to ultraviolet (UV) radiation (30) (fig 1) such that: 
the UV radiation is absorbed by the dielectric; and the UV radiation has a spectrum with wavelength below bout 200nm (paragraph 58-60); wherein the UV radiation induces a temperature of the dielectric material within a range from about 200 °C to about 400°C (paragraph 59).
It would have been obvious to one of ordinary skill in the art to apply UV radiation prior to irradiation in order assist in the dissociation of bonds between pore generating molecules.
Ray in view of Liu does not teach a graded curing profile.
Tanamura teaches that the radiation caused a lower layer to cure to a curing level less than a curing level of the upper layer portion (fig 4).
It would have been obvious to one of ordinary skill in the art that the radiation would be cure the lower region to a curing level less than the curing level of the upper region because of the material will absorb radiation energy resulting in reduced exposure of the lower region. The solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).  MPEP 2141.02.III.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 9076645) as applied to claim 11 and further in view of Liu (US 2010/0067886) in view of Tanamura (US 6306559)
Regarding claim 16.
Ray teaches elements of the claimed invention above.
Ray does not teach exposure to UV subsequent to irradiation.
Liu teaches subsequent (paragraph 43) to using the electromagnetic energy source to expose the substrate to the electromagnetic radiation (40) (paragraph 60-61), exposing the top surface of the second IC layer to ultraviolet (UV) radiation (30) (fig 1) such that: 
the UV radiation is absorbed by the dielectric; and the UV radiation has a spectrum with wavelength below bout 200nm (paragraph 58-60); wherein the UV radiation induces a temperature of the dielectric material within a range from about 200 °C to about 400°C (paragraph 59).
It would have been obvious to one of ordinary skill in the art to apply UV radiation prior to irradiation in order assist in the dissociation of bonds between pore generating molecules.
Ray in view of Liu does not teach a graded curing profile.
Tanamura teaches that the radiation caused a lower layer to cure to a curing level less than a curing level of the upper layer portion (fig 4).
It would have been obvious to one of ordinary skill in the art that the radiation would be cure the lower region to a curing level less than the curing level of the upper region because of the material will absorb radiation energy resulting in reduced exposure of the lower region. The solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).  MPEP 2141.02.III. 
 Response to Arguments
 Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.  
 The applicant argues that  “wherein the first heat amount is also above a level that would, if applied for a third duration, damage temperature-sensitive electronic structures included among the electronic devices of the IC structure;
wherein the first duration is less than the third duration; and
wherein second heat amount is below the level that would, if applied for the third
duration, be sufficient to damage the temperature-sensitive electronic structures”is supported by, “the quick rise and fall of the interconnect temperature limits any damage to the temperature-sensitive structures while allowing curing of the BEOL dielectric layer”.
The applicant will note that the limitation is not supported by paragraph 40.  Paragraph 40 is silent regarding a “third temperature”. The applicant is suggesting that a third temperature at which structures will be damaged is an inherent property of all structures.
The applicant argues that comparing the process performed at a first temperature to an alternative process performed at a third temperature conveys that the first duration is less than another duration.
The applicant is incorrect.  The applicant does not disclose the third duration, the third temperature, or the nature of the damage.  Further the values are unbounded and therefore cannot provide notice of the metes and bound.  
The applicant argues that a claim must not be interpreted under an unreasonable construction.
However, a comparison to unknown quantities makes an unreasonable construction necessary because the applicant has not provided the boundaries of the claim.  Even if such comparisons were considered unambiguous, the applicant has provided no means or definition to determine what those bounds are without a significant amount of experimentation by someone endeavoring to practice the invention.  MPEP 2164.01(a)
The factors considered for undue experimentation include:
  The breadth of the claims:  The claims are excessively broad covering all reasonable or conceivable temperatures, durations, or damage 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nature of the invention
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
: The nature of the invention is such that detecting damage would require an extensive array of equipment and skill
 (F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The applicant provides no direction regarding the unknown third temperature, the unknown duration or the nature of damage
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
 The applicant is required to claim the invention, comparisons to unknown variables are not definite or unambiguous and will result in a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
  The applicant argues that Ray does not teach that the annealing occurs at a temperature less than a temperature that would damage the device.
The applicant is incorrect.  Ray did teach a temperature that is less than a temperature that could damage the structure: “By way of example, the one or more processing steps to degrade the porogens may include annealing the interlayer structure 116 by applying a chuck or wafer pedestal temperature of about 250 degree. C., using any suitable thermal enhancing processing steps” (column 7 lines 45-65).
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). 
 The applicant argues that the examiner must identify a reason to combine elements.
The examiner cited a motivation in the rejection above.
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/           Examiner, Art Unit 2817                

/BRADLEY SMITH/Primary Examiner, Art Unit 2817